Citation Nr: 0021553	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-06 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a below the knee amputation of the right lower extremity.

2.  Entitlement to service connection for a bilateral hip 
disability secondary to a below the knee amputation of the 
right lower extremity.

3.  Entitlement to service connection for a bilateral knee 
disability secondary to a below the knee amputation of the 
right lower extremity.

4.  Entitlement to service connection for a left ankle 
disability secondary to a below the knee amputation of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that in his April 1999 Substantive Appeal the 
veteran articulated a claim for scars of both thighs, 
secondary to skin grafts.  The matter has not been addressed 
and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an evaluation in 
excess of 40 percent for a below the knee amputation of the 
right lower extremity has been obtained.

2.  The below the knee amputation of the right leg is 
manifested by a healed stump which permits the use of a 
prosthesis.

3.  No competent medical evidence has been submitted showing 
that the veteran's post-service mild degenerative joint 
disease of the left knee is related to his period of active 
service or the service-connected below the knee amputation of 
the right lower extremity.



4.  The record contains no competent evidence showing a left 
ankle, bilateral hip, or bilateral knee disability which is 
causally related to any incident of service or the service-
connected below the knee amputation of the right lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a below the knee amputation of the right leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991);  38 
C.F.R. §§ 4.68; 4.71a, Diagnostic Code 5165 (1999).

2.  The veteran's claims of entitlement to secondary service 
connection for left ankle, bilateral hip, and bilateral knee 
disabilities are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Evaluation in Excess of 40 Percent for 
a Below the Knee Amputation of the Right Lower Extremity

Factual Background

Examination of service records in this case reveals that the 
veteran was involved in a motor vehicle accident in June 1964 
in which he suffered a traumatic right foot amputation.  A 
March 1965 Medical Board proceeding record noted satisfactory 
fitting of a prosthesis.  A VA examination report dated in 
May 1996 notes that most of the skin surface of the stump was 
replaced by a weak, scaly skin graft and there was red, 
weeping denuded area on the medial surface just proximal to 
the distal end of the stump.  The examiner noted that the 
unhealthy skin would make the use of a 

prosthesis impossible at times.  The diagnosis was 
amputation, lower 1/4 right leg with unhealthy skin on the 
stump.

In rating decision of July 1965, service connection was 
granted for amputation below the knee of the right leg.  A 40 
percent rating was assigned from June 11, 1965.

A revision of the stump was performed in August 1966, 
shortening it to 6 inches below the knee.  Post-surgical 
records indicate that the wounds healed uneventfully.  In 
rating decision of November 1966, a 100 percent rating for 
the right leg, below the knee amputation, was assigned from 
August 8, 1966, pursuant to 38 C.F.R. § 4.29.  A 100 percent 
evaluation was also assigned from October 1, 1966, pursuant 
to 38 C.F.R. § 4.30.  In addition, a 40 percent rating was 
assigned from January 1, 1967.

A May 1967 VA examination report shows that the veteran was 
able to use the prosthesis.  Tenderness on palpation over the 
distal stump and some thinning of the skin were noted, but 
the skin was well-healed and there were no lesions.  The 
diagnosis was below the knee amputation, right leg, with 
symptomatic stump, mild.  

VA medical records from May 1967 to August 1997 contain no 
evidence that the veteran was unable to use his prosthesis.  
A clinical note indicates that a better fitting prosthesis 
was requested in January 1996.

The veteran was afforded a VA examination in August 1997.  He 
reported walking with a crutch.  On review of the veteran's 
medical history the examiner noted that a graft procedure of 
the stump took quite excellently.  Physical examination of 
the right knee revealed no joint line tenderness.  The knee 
had full extension (160 degrees), and no instability was 
shown with testing.  The stump was healed with a "Bennett" 
in place because of some irritation caused by a new leg 
prosthesis.  There was no sign of infection.  The tibia 
beyond the knee joint measured approximately 12.5 inches.  
The stump was nontender and sensation was intact.  

Criteria

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  Id.  

Under 38 C.F.R. § 4.10 (1999), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.  

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (1999).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.  Additional factors to be 
considered include the reduction in a joint's normal 
excursion of movement on different planes.  38 C.F.R. § 4.45 
(1999).  Factors such as less movement than normal, more 
movement than normal, weakened movement, incoordination, pain 
on movement, swelling, or instability, are also to be 
considered.  Id.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected below the knee amputation of the right 
lower extremity is currently evaluated under Diagnostic Code 
5165 which contemplates amputation of the leg at a lower 
level permitting prosthesis with a 40 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5165 (1999).  
The next level of evaluation for amputation of the thigh, 
60 percent, is warranted for an amputation of the leg that is 
not improvable by prosthesis controlled by natural knee 
action.  38 C.F.R. § 4.71a, Diagnostic Code 5163 (1999).  In 
addition, a 60 percent evaluation is warranted where there is 
a defective stump and thigh amputation is recommended.  
38 C.F.R. § 4.71a, Diagnostic Code 5164 (1999).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

As to an increased evaluation on a schedular basis, after 
having reviewed the evidence of record, the Board concludes 
that the preponderance of the evidence is against an 
increased evaluation.  The evidence establishes that the 
appellant has had only minor problems with his prosthesis 
including some skin breakdown.  He was provided a new 
prosthesis in 1999.  The VA examiners note no complications 
which have prevented the veteran from utilizing his 
prosthesis in a normal and functional manner.  The Board 
finds that the veteran's below the knee amputation of the 
right lower extremity is no more than 40 percent disabling.  
38 C.F.R. § 4.71a Diagnostic Code 5165.

Consideration of other pertinent rating criteria also 
demonstrates that an evaluation in excess of 40 percent is 
not warranted.  The medical evidence does not show that the 
appellant's below the knee amputation of the right lower 
extremity is currently manifested by a defective stump, not 
controlled by knee action or that it prevents him from 
wearing a prosthesis to assist with ambulation.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164.  Thus, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent. 

In making the determination that the appellant's below the 
knee amputation, right, is no more than 40 percent disabling, 
the Board has considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has specifically 
limited the applicability of DeLuca to service-connected 
disabilities that contemplate limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The evaluation 
of below the knee amputation, right, is not based upon 
limitation of motion, and thus DeLuca is not applicable. 

The Board has also considered whether the veteran's service- 
connected disability warrants an extraschedular evaluation.  
The RO declined to refer the veteran's claim for 
consideration of an extraschedular evaluation.  The Board 
concurs as the evidence shows that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is not in order for the veteran's below the knee 
amputation of the right lower extremity. 

That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  The evidence in this 
case fails to show that the veteran's service-connected below 
the knee amputation of the right lower extremity causes 
marked interference with his employment, or that it requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  To the extent 
that the veteran's employment is impaired by his service-
connected disabilities, the evaluations assigned herein under 
the Schedule contemplate such level of interference.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned herein.

As discussed above, the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 40 
percent for a below the knee amputation of the right lower 
extremity, and the claim is therefore denied.

II.  Entitlement to Service Connection for a Left Ankle 
Disability and Bilateral Hip and Knee Disabilities as 
Secondary to the Service-Connected Below the Knee Amputation 
of the Right Lower Extremity.

Factual Background

The veteran's service medical records show that he suffered 
abrasions of the right leg and bilateral knees as a result of 
the June 1964 motor vehicle accident, in addition to 
suffering the right foot amputation.  The separation 
examination report notes no abnormalities other than the 
absence of the right lower extremity 12 and 1/2 inches below 
the knee joint. 

The veteran underwent a VA examination in May 1966.  The 
complaints noted related only to the right lower extremity.  
Physical examination revealed normal gait.  All positive 
findings noted on orthopedic evaluation were limited to the 
right lower extremity stump.  A psychiatric examiner noted no 
complaints related to the knee, hip or left ankle.  Station, 
gait and posture appeared to be fairly normal except that he 
had a marked limp of his right leg.  

VA clinical notes dated in April 1981 show that the veteran 
complained of a 2 to 3 week history of pain and stiffness in 
the left pretibial area, worse on flexion of the foot with 
pain running from the ankle to just above the mid-calf 
anteriorly.  Some minimal swelling and increased heat was 
noted.  Pulses were good and no calf tenderness was noted.  
Objectively, squeaking and crepitation were noted in the 
area.  The assessment was probable tenosynovitis, left lower 
anterior leg.

VA clinical records dated in July 1982 show that the veteran 
reported that his left knee collapsed.  He did not know 
whether it was his knee or the artificial limb.  The veteran 
stated that he fell and he needed crutches to get back on his 
feet.  No swelling was noted.  Tenderness of the medial 
meniscus and medial tibial condyle was noted.  Full range of 
motion was shown.  Knee x-rays were negative.

VA orthopedic clinic notes dated in November 1982 note 
complaints of numbness and weakness on the left side for 2 to 
3 weeks with no history of recent injury.  The impression was 
cervical median neuropathy.  

An October 1991 x-ray report of the right knee and 
tibia/fibula show that the joint space was maintained without 
evidence of degenerative changes.  The distal ends were 
smooth without evidence of sharp bony edges.  No evidence of 
bone destruction consistent with osteomyelitis was seen.  The 
impression was that there was no evidence of degenerative 
changes of the knee.

The August 1997 VA examination was requested to determine 
whether the complaints of a left ankle and bilateral hip and 
knee disabilities were secondary to the service-connected 
below the knee amputation of the right lower extremity.  The 

veteran reported walking with one crutch and developing pain 
in the hips, both knees and his left ankle over the years.  
The veteran believed that these problems were secondarily 
related to the right below the knee amputation.  Physical 
examination showed that the hip joints were not hypertrophic 
and did not show any obvious degenerative changes.  The left 
hip extended fully and he could flex to 140 degrees and 
rotate externally to 50 degrees, and internally to 10 
degrees.  There was no tenderness with palpation and no signs 
of instability.  The right hip extended fully and flexed to 
140 degrees with internal rotation to 10 degrees and external 
to 50 degrees.  There was no sign of instability or obvious 
chronic changes.  

The knees were also examined.  The left knee extended fully 
and flexed to 170 degrees.  There was no effusion or joint 
line tenderness.  Lachman's test and posterior drawer tests 
were negative.  Lateral ligaments were stable.  McMurray's 
testing was negative.  Right knee extension was full, flexion 
was to 160 degrees.  There was no joint line tenderness or 
instability with testing with Lachman's or posterior drawer 
tests.  McMurray's testing was difficult.  There was no 
effusion.

Examination of the left ankle showed that plantar flexion was 
to approximately 70 degrees, dorsiflexion 10-20 degrees, 
inversion 35-40 degrees and eversion 10-20 degrees.  There 
were no chronic changes seen and there was no deformity.  
There was no palpable pain and no instability on testing.

The examiner also reviewed x-rays of relevant joints taken in 
August 1992.  The radiographic reports note a clinical 
history of probable overuse syndrome.  The relevant 
examination impressions were: no radiographic evidence of hip 
abnormality; mild degenerative joint disease, left knee; and 
no radiographic evidence of ankle abnormality.

After physical examination and inspection of the x-rays the 
examiner opined that the nonservice-connected conditions were 
not likely related to the service- connected disability.

Criteria

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

When aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran is entitled to service connection and 
compensation for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995)

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  
Rabideau v. Derwinski, 2 Vet. App.  141, 143-44 (1992).  

Analysis

In this case, the evidence is insufficient to establish well-
grounded claim's for secondary service connection as there is 
no competent medical evidence that the veteran has a left 
ankle or bilateral hip disorder which is related in any way 
to his period of service, or that mild degenerative disease 
of the left knee is related to service.  The Board notes the 
veteran's assertions of a causal connection between the 
service-connected below the knee amputation of the right 
lower extremity and the claimed disabilities, however the 
medical evidence clearly shows that it not likely that any of 
these conditions are related to the service- connected 
disability.  In a case such as this one that requires 
competent medical opinions or clinical evidence to determine 
medical etiology or medical diagnoses, the veteran's lay 
opinion will not suffice.  See Espiritu, 2 Vet. App. at 494..  
Thus, in this regard, the veteran has failed to establish 
well-grounded claims.  

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claims are not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  Furthermore, the veteran 
has not indicated, and review of the evidence of record does 
not reveal, the existence of any additional evidence that 
would well ground his service connection claims.  McKnight v. 
Gober, 131 F.3d. 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board notes that in regard to the argument that these 
nonservice-connected disabilities are aggravated by the 
service-connected below the knee amputation of the right 
lower extremity, the evidence does not support such a 
finding.  A VA physical therapy report dated January 25, 
1999, notes that the veteran had back pain and sciatica, and 
that the veteran had degenerative disc disease which was 
exacerbated by antalgic gait.  This record, as well as other 
records from the physical therapist, do not demonstrate that 
the service-connected below the knee amputation of the right 
lower extremity aggravated any hip, knee or left ankle 
disorder.  None of the other VA medical records support a 
finding that the service-connected right lower extremity 
disability aggravates any hip, knee or left ankle disorder.  
The examiner at the August 1997 VA examination found that the 
nonservice-connected conditions were not likely "related 
to" the service-connected condition.  This also indicates no 
aggravation.


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
below the knee amputation of the right lower extremity is 
denied.

Entitlement to service connection for a bilateral hip 
disability secondary to a below the knee amputation of the 
right lower extremity is denied.

Entitlement to service connection for a bilateral knee 
disability secondary to a below the knee amputation of the 
right lower extremity is denied.

Entitlement to service connection for a left ankle disability 
secondary to a below the knee amputation of the right lower 
extremity is denied.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals



 

